ACCEPTED
                                                                                        03-14-00541-CR
                                                                                                3726634
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  1/12/2015 10:12:41 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              No. 03-14-00541-CR

 STATE OF TEXAS                           §                       FILED IN
                                              IN THE THIRD JUDICIAL
                                                           3rd COURT OF APPEALS
                                              DISTRICT          AUSTIN, TEXAS
                                          §                   1/12/2015 10:12:41 AM
 v.                                       §   COURT OF           JEFFREY D. KYLE
                                                           APPEALS
                                                                       Clerk
                                          §
 ROBERT TORRES                            §   AT AUSTIN, TEXAS


      APPELLANT'S SECOND MOTION TO EXTEND TIME TO FILE
                     APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes ROBERT TORRES, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time of 45 days to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the299TH Judicial District Court of Travis

County, Texas. The case below was styled the State of Texas v. Robert Torres,

numbered D1DC-12-302414.

      2.    Appellant was convicted of the offense of Driving While Intoxicated-

Third Degree Felony, for which he received probation.

      3.     The brief in this case was originally due on November 12, 2014.

Appellant requested and received a 90 day extension which.was granted and the due

date was extended to January 12, 2015.

                                                                                  1
       4.         Appellant requests a 45 day extension of time from the present date to

file the brief.

       5.       Appellant relies on the following facts as good cause for the requested

extension. In addition to the present case, the undersigned counsel has been working

on many other cases which have interfered with his preparation of the present case.

       6.       In the present case, counsel will be able to file the brief within the next

45 days. For this reason, counsel seeks an extension of time in order to adequately

fulfill his obligations under the 6th and 14th Amendments to the United States

Constitution.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief for 45 additional

days from the filing of this motion, and for such other and further relief as the Court

may deem appropriate.

                                          Respectfully submitted,

                                          Law Office of Jamie Spencer
                                          812 San Antonio Street, Suite 403
                                          Austin, TX 78701
                                          Tele: 512/472-9909
                                          Fax: 512/472-9908
                                          Cell: 512/964-9900
                                          Email: Jamie@austindefense. com




                                                                                         2
                          CERTIFICATE OF SERVICE

      This is to certify that on January 12, 2015, a true and correct copy of the above ·
and foregoing document was served by U.S. Mail on the State at the following
address:

Travis County District Attorney's Office
P.O. Box 1748
Austin, TX 78767




                                                                                     3